Title: From John Quincy Adams to Ward Nicholas Boylston, 14 August 1820
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					My Dear Sir 
					Washington 14 August 1820
				
				I received with much concern your kind favour of the 8th instt. particularly as it mentions your being in a feeble state of health—I hope it is only a consequence of the great heat of the Season with which we are also suffering here—While I had flattered myself with the hope of being able to visit my father this Season, I had the fixed determination of paying you that visit which with my Wife I had promised  you and Mrs. Boylston—But the duties of my situation have forbidden for the present year an absence from this place even for a few days weeks—I am therefore compelled to defer again the hope which I yet earnestly cherish of passing a few days with you; and as I am obliged to make the sacrifice of my vacation for the present year; I hope to be indulged for it with an earlier and longer furlough the next Season.—I shall then receive every explanations of your intentions, which you will be disposed to give, with the devotion of my whole soul to the execution of them, conformably to your wishes, but with a prayer no less ardent, that if it should ever be the dispensation of Heaven to call me to take part in the Execution of your last Will it may be yet after the lapse of many years of comfort and happiness to you.With the kindest respects of Mrs Adams and mine to Mrs. Boylston and yourself, I remain dear Sir, / Your ever faithful friend & Servt.
				
					
				
				
			